Comegys, C. J.,
charged the jury. Speaks of the absolute obligation of a common carrier to safely deliver goods delivered to it to be carried. If the goods in question were delivered by the plaintiff Company to Hall who was the servant of that Company as their wagoner to receive goods °in the city and deliver them at the offices of the express and defendant Company was a delivery te" that Company.
To the 1st prayer :
That if the jury should be satisfied, from the testimony, that the witness Hall, a driver of the Adams Express Company, actually received the several parcels of goods for which the claim in this case is made against such Company, the fact that Silas Murray, a person employed in the service of the plaintiff during the period of the deliveries, has been shown by the evidence submitted from the records of the Court of General Sessions of this county, to have been convicted of larceny of goods of the plaintiff at the May Term 1887 of said Court, ought to have no weight with the jury; but if on the contrary they are not satisfied by the proof that the several deliveries were made to Hall, they may take into account the fact of such conviction as a circumstance to be weighed with the negative proof of Hall’s receipt of them, arising from any doubt (if such doubt exist in the jurors’ mind in view of the' proof in the case,) of the genuineness of Hall’s signature on the express books of the Dental Company the plaintiff.